MEMORANDUM**
Angel Flores appeals the district court’s order remanding the case to the Commissioner of the Social Security Administration (the “Commissioner”). Both parties agree that the case should be remanded. However, at issue in this appeal is whether the district court erred in remanding the case to the Commissioner to consider lay witness evidence, while simultaneously upholding the administrative law judge’s (“ALJ”) findings with regard to the testimony of Flores and Flores’s physician.
We agree with the district court that the ALJ erred in not considering the lay witness testimony. Nguyen v. Chater, 100 F.3d 1462, 1467 (9th Cir.1996); Dodrill v. Shalala, 12 F.3d 915, 919 (9th Cir.1993). Because of this error, the district court was correct to remand.
However, the lay witness testimony, which both parties agree was improperly ignored, is potentially relevant to all issues in the case, including Flores’s credibility and the significance of Dr. Grimes’s opinion, which relied on medical history provided by Flores. Thus, on remand the ALJ should reconsider all the evidence and make new determinations as to Flores’s credibility and Dr. Grimes’s opinion, in light of the lay witness testimony. In addition to considering all the previously presented evidence, on remand the ALJ is free to consider additional evidence or an independent medical opinion if it wishes to do so.
Therefore, we affirm the district court’s conclusion that it was error for the ALJ to not consider the lay witness testimony and that the case should be remanded for further proceedings. However, we reverse the district court’s decision to the extent that it placed any restrictions on the scope of the remand. The district court order is AFFIRMED IN PART, REVERSED IN PART AND REMANDED.
Appellant is awarded costs.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.